        Case 1:18-cv-00731-EAW-JJM Document 28 Filed 03/22/19 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



SERVANTS OF JESUS AND MARY,INC.,
dT)/a THE FATIMA CENTER
                                           Plaintiff,
                                                                Civil Action No. 1:18-CV-00731
              V.




THE NATIONAL COMMITTEE FOR THE NATIONAL
PILGRIM VIRGIN OF CANADA,and,

THE FATIMA CENTER U.S.A., INC., and,

ANDREW CESANEK,

                                           Defendants.



                        CONFIDENTIALITY STIPULATION AND ORDER

         The Court enters the following protective order pursuant to Federal Rule of Civil

Procedure 26(c)(1), upon the stipulation ofthe parties, by their undersigned counsel, as follows:

         1.        Findings: The Court finds that the parties to this case may request or produce

information involving trade secrets or other confidential research, development or commercial

information, the disclosure of which is likely to cause harm to the party producing such

information.

         2.        Definitions:

                   a)     "Party" means a named party in this case. "Person" means an individual

or an entity. "Producer" means a person who produces information via the discovery process in

this case. "Recipient" means a person who receives information via the discovery process in this

case.
     Case 1:18-cv-00731-EAW-JJM Document 28 Filed 03/22/19 Page 2 of 9




               b)      "Confidential" information is information concerning a person's business

operations, processes, and technical and development information within the scope of Rule

26(c)(1)(G), the disclosure of which is likely to harm that person's competitive position, or the

disclosure of which would contravene an obligation of confidentiality to a third person or to a

Court.


               c)      Information is not Confidential if it is disclosed in a printed publication, is

known to the public, or was known to the recipient without obligation of confidentiality before

the producer disclosed it.

         3.    Designation of Information as Confidential:

               a)      A person's designation of information as Confidential means that the

person believes in good faith, upon reasonable inquiry, that the information qualifies as such.

               b)      A person designates information in a document or thing as Confidential by

clearly and prominently marking it on its face as "CONFIDENTIAL". By making documents or

things containing Confidential information available for inspection and copying without marking

them as confidential, a producing party does not forfeit a claim of confidentiality. For the

purposes of expedience and to promote the best use of the parties' resources, all documents

exchanged through the discovery process in this case will automatically be deemed to be

"CONFIDENTIAL" regardless of whether they are specifically marked "CONFIDENTIAL."

               c)      A person designates information in deposition testimony as Confidential

by stating on the record at the deposition that the information is Confidential or by advising the

opposing party and the stenographer and videographer in writing, within fourteen days after

receipt ofthe deposition transcript, that the information is Confidential.
     Case 1:18-cv-00731-EAW-JJM Document 28 Filed 03/22/19 Page 3 of 9




                d)      A person's failure to designate a document, thing, or testimony as

Confidential does not constitute forfeiture of a claim of confidentiality as to any other document,

thing, or testimony.

                e)      A person who has designated information as Confidential may withdraw

the designation by written notification to all parties in the case.

                f)      If a recipient disputes a producer's designation of information as

Confidential, the recipient shall notify the producer in writing of the basis for the dispute,

identifying the specific documents or things as to which the designation is disputed. The

recipient and the producer shall then meet and confer to attempt to resolve the dispute without

involvement of the Court. If they cannot resolve the dispute, the Confidential designation shall

be applied fourteen (14) days afler notice of the dispute unless within that fourteen day period

the producer files a motion with the Court to maintain the producer's Confidential designation.

The producer bears the burden of proving that the information is properly designated as

Confidential. In the event such an application is made, the information shall remain subject to

the producer's Confidential designation until the Court rules on the dispute. A party's failure to

contest a designation of information as Confidential is not an admission that the information was

properly designated as such..

        4.      Use and Disclosure of Confidential Information:

                a)      Confidential information may be used exclusively for purposes of this

litigation, subject to the restrictions of this Order.

                b)      Absent written permission from the producer or further order by the Court,

the recipient may not disclose Confidential information to any person other than the following:

(i) a party; (ii) a party's outside counsel of record, including necessary paralegal, secretarial and



                                                  -3-
     Case 1:18-cv-00731-EAW-JJM Document 28 Filed 03/22/19 Page 4 of 9




clerical personnel assisting such counsel; (iii) a party's in-house counsel, including paralegal,

secretarial and clerical personnel assisting such counsel; (iv) a party's officers and employees

directly involved in this case whose access to the information is reasonably required to supervise,

manage, or participate in this case; (v) a stenographer and videographer recording testimony

concerning the information;(vi) subject to the provisions of paragraph 4(c)of this order, experts

and consultants and their staff whom a party employs for purposes of this litigation only; and

(vii) the Court and personnel assisting the Court, including court-appointed mediators and their

staffs.

               c)     A recipient may not disclose Confidential information to an expert or

consultant pursuant to paragraph 4(b) of this Order until after the expert or consultant has signed

an undertaking in the form of Appendix 1 to this Order. If the identity ofthe expert or consultant

must be disclosed pursuant to Rule 26(a)(2), the recipient obtaining the undertaking must

disclose the signed undertaking together with the expert disclosure. In all other instances, the

recipient obtaining the undertaking must maintain it and provide a copy to the producer upon the

conclusion ofthe case, if requested.

               d)     Notwithstanding paragraph 4(a) and (b), a party may disclose Confidential

information to:(i) any person or employee, no longer affiliated with the producer, who authored

the information in whole or in part; (ii) any person who received the information before this case

was filed; (iii) any person to whom the information was known without obligation of

confidentiality before the producer disclosed it; or (iv) any person who knows of the information

by means not constituting a breach ofthis Order.
     Case 1:18-cv-00731-EAW-JJM Document 28 Filed 03/22/19 Page 5 of 9




       5.      Inadvertent Disclosure: Inadvertent disclosures of material protected by the

attorney-client privilege or the work product doctrine shall be handled in accordance with

Federal Rule of Evidence 502.


       6.      Filing with the Court:

               a)      This protective Order does not, by itself, authorize the filing of any

document under seal.       Any materials containing information that has been designated

Confidential, as an exhibit or otherwise, shall, with permission of the Court, be filed under seal

electronically and/or shall be filed in sealed envelopes or other sealed containers that shall bear

the caption of this action, an indication of the nature of the contents of such sealed envelope or

container, the words "CONFIDENTIAL - - SUBJECT TO PROTECTIVE ORDER," and a

statement substantially stating that the envelope or container is not to be opened, nor the contents

thereof to be displayed or revealed, except by express order ofthe Court.

       7.      Document Disposal: Promptly upon the conclusion of this case, each party must

return to the producer all documents and copies of documents containing the producer's

Confidential information, and must destroy all notes, memoranda, or other materials derived

from or in any way revealing Confidential information. Alternatively, if the producer agrees, the

party may destroy all documents and copies of documents containing the producer's Confidential

information. Notwithstanding the requirements of this paragraph, a party and its counsel may

retain one complete set of all documents filed with the Court and all deposition transcripts,

remaining subject to all requirements of this Order.

       8.      Originals: A legible photocopy of a document may be used as the "original" for

all purposes in this action. The actual "original," in whatever form the producing party has it,

must be made available to any other party within fourteen days after a written request.



                                               -5-
       Case 1:18-cv-00731-EAW-JJM Document 28 Filed 03/22/19 Page 6 of 9




        9.      Survival of Obligations: This Order's obligations regarding Confidential

information survive the conclusion ofthis case.




DATED:          March       ,2019



So Stipulated:


 /S/    Matthew J. Larkin. Esq.                    /S/ Justin D. Kloss. Esq.
BARCLAY DAMON LLP                                 KLOSS,STENGER & LOTEMPIO
Attorneysfor Plaintiff                            Attorneysfor Defendants
Servants ofJesus and Mary, Inc., d/b/a            The National Committeefor the National
   The Fatima Center                              Pilgrim Virgin ofCanada,
Office and Post Office Address                    and The Fatima Center U.S.A., Inc.
Barclay Damon Tower                               Office and Post Office Address
125 East Jefferson Street                         69 Delaware Avenue, Suite 1003
Syracuse, New York 13202                          Buffalo, New York 14202
Telephone:(315)425-2805                           Telephone:(716)853-1111
Email: MLarkin@barclaydamon.com                   Email:jdkloss@klosslaw.com




 /S/    Daniel J. Bradv. Esq.
HAGERTV BRADY
Attorneysfor Defendant
Andrew Cesanek
Office and Post Office Address
69 Delaware Avenue, Suite 1010
Buffalo, New York 14202
Telephone:(716)856-9443
Email: Dbrady@hagerty-Brady.Com
    Case 1:18-cv-00731-EAW-JJM Document 28 Filed 03/22/19 Page 7 of 9




                                           ORDER


       iT IS HEREBY ORDERED. ADJUDGED AND DECREED that:

       The foregoing stipulation of counsel shall control the production, dissemination, and use
of confidential information produced In discovery.

       DONE IN OPEN COURT this             day of March. 2019.




                                     Honorable Jeremiah J. McCarthy
                                     United States Magistrate Judge




                              SO ORDERED


                                     9Mlc'.vki
                                       M \\y .
                      tWlTLU aiAJ&i MAOISl J4/VI>0UI)GE
                      DATED: )^ /
                                           7




                                             -7-
     Case 1:18-cv-00731-EAW-JJM Document 28 Filed 03/22/19 Page 8 of 9




                                          APPENDIX I


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



SERVANTS OF JESUS AND MARY,INC.,
d/b/a THE FATIMA CENTER
                                         Plaintiff,            Civil Action No. 1:18-cv-00731




THE NATIONAL COMMITTEE FOR THE NATIONAL
PILGRIM VIRGIN OF CANADA,and,

THE FATIMA CENTER U.S.A., INC., and,

ANDREW CESANEK,

                                         Defendants.




                                       State the following under penalties of perjury as provided

by law:

        I have been retained by                          as an expert or consultant in connection

with this case. 1 will be receiving information that is covered by the Court's protective order

dated           . I have read the Court's protective order and understand that the information is

provided pursuant to the terms and conditions in that order.

        I agree to be bound by the Court's protective order. I agree to use the information solely

for purposes of this case. I understand that neither the information nor any notes concerning that

information may be disclosed to anyone that is not bound by the Court's protective order. I

agree to return the information and any notes concerning that information to the attorney for

                           or to destroy the information and any notes at that attorney's request.
     Case 1:18-cv-00731-EAW-JJM Document 28 Filed 03/22/19 Page 9 of 9




       I submit to the jurisdiction of the Court that issued the protective order for purposes of

enforcing that order. I give up any objections I might have to that Court'sjurisdiction over me or

to the propriety of venue in that Court.




Subscribed and sworn to
before me this        day
of               20




Notary Public
